Filed 10/27/15 In re I.G. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



In re I.G., a Person Coming Under the Juvenile Court                                         C078248
Law.

SHASTA COUNTY HEALTH AND HUMAN                                                          (Super. Ct. No.
SERVICES,                                                                              12JVSQ2950701)

                   Plaintiff and Respondent,

         v.

K.T.,

                   Defendant,

I.G.,

                   Appellant.




         This is minor I.G.’s second appeal in this case. In the first appeal, we reversed the
juvenile court’s orders returning I.G. to her mother’s custody and terminating I.G.’s



                                                             1
status as a dependent child. (In re I.G. (2014) 226 Cal.App.4th 380, 390.) Once again,
I.G.’s counsel, with the assent of her guardian ad litem, has appealed on I.G.’s behalf,
contesting the termination of dependency jurisdiction. We reverse the juvenile court’s
orders.
                                        BACKGROUND
          We judicially notice our prior opinion and adopt and incorporate by reference the
facts from that opinion, which discuss events leading up to the detention of the then 14-
year-old minor in October 2012, through to the disposition hearing at which the juvenile
court returned her to mother’s custody and terminated dependency jurisdiction in
February 2013. (Evid. Code, §§ 452, 459; In re I.G., supra, 226 Cal.App.4th at pp. 383-
385.) In our opinion filed on May 20, 2014, we reversed the juvenile court’s orders
returning I.G. to her mother’s custody and terminating I.G.’s status as a dependent child,
and remanded for further proceedings. The remittitur issued on July 22, 2014.
          The record is silent about what happened while the first appeal was pending. The
initial hearing on remand was held on August 12, 2014. The juvenile court ordered the
Shasta County Health and Human Services Agency (Agency) to make every effort to
locate I.G. On August 14, 2014, mother (K.T.) and I.G. went to Vancouver, Washington,
along with other family members, for a wedding. After the wedding, the maternal
grandmother left with the rest of the family, leaving mother, I.G., and one of I.G.’s sisters
behind.
          Mother, I.G., and I.G.’s sister began living at the Share Orchards Inn shelter in
Vancouver, Washington, on August 22, 2014. The juvenile court issued a protective
custody warrant for I.G.
          On October 1, 2014, the shelter reported that mother was participating in services
through the shelter and had obtained a part-time job at a grocery store. The shelter
reported that mother was maintaining sobriety, although she had not undergone any
substance abuse testing except for the test she took prior to obtaining her job. I.G. was

                                                2
enrolled in school on September 3, 2014, but although she had been enrolled for 20 days,
there were 10 days (38 classes) where she was absent without an excuse, and she was
tardy on eight days (nine classes). Mother appeared by telephone at the October 7, 2014,
review hearing. The matter was continued to October 15, 2014.
       Mother and I.G. were physically present for the October 15, 2014, hearing. The
juvenile court set a contested dispositional hearing, which took place on November 4, 21,
and 25, 2014. The Agency filed a disposition report stating that mother, I.G., and I.G.’s
sister were living in a church in Redding for shelter. Mother had reported to the social
worker that they were attending Narcotics Anonymous (NA) meetings at the church, but
testified in November that she was not attending NA or Alcoholics Anonymous (AA)
meetings. At another point during her testimony, mother stated she was “receiving
outpatient treatment for [her] addictions.” Mother was looking for a job. She reported
she last used methamphetamine in August 2014 and underwent a drug test at the social
worker’s request on October 22, 2014, which came back negative. The results of a
second test on November 13, 2014, were pending. Mother had relapsed by getting drunk
one weekend in October 2014. Before that, she reported she had not had alcohol since
August 2014. She had been to one anger management class, which she sought out
without the Agency’s assistance. The only service for which the Agency had submitted
referrals was for drug and alcohol assessments for mother and I.G.
       I.G. had been previously diagnosed with depression and attention deficit
hyperactivity disorder (ADHD). She also had anger management problems, but was not
currently taking prescription medication and had not received any anger management
counseling. Mother’s last physical altercation with I.G. was “at least six months” ago.
Mother could not get I.G. a medical appointment because there was a six-month waiting
list. Mother stated that she is unable to stop I.G. from using marijuana, which I.G.
reported made her feel better. I.G. stated she had not used methamphetamine since
August. She had, however, continued to use marijuana while in Washington. She was

                                             3
enrolled in school in Shasta County but had been suspended for having a pipe and
marijuana in her backpack. She was subsequently charged with possession of marijuana
on school property and referred to juvenile probation. She was also subsequently
expelled from school for having cough syrup.
       The Agency recommended terminating dependency jurisdiction over the then 16-
year-old I.G., stating that it did not feel that interfering with the family’s attempts to
restabilize together would benefit I.G. On November 25, 2014, at the conclusion of the
disposition hearing, the juvenile court found mother and I.G. had been “doing well
together” in Washington and the court did not want “these proceedings to interfere with
that,” so if they decided to return to Washington, the court would “strongly entertain
terminating the dependency.” In the meantime, as they were planning to stay in Shasta
County, the court ordered that I.G. remain a dependent and be placed with mother on a
plan of family maintenance. The Agency was ordered to prepare a case plan.
       The Agency filed a case plan on December 18, 2014. The case plan
acknowledged that both mother and I.G. had severe substance abuse problems and
required mother to participate in a drug and alcohol assessment and comply with
subsequent treatment recommendations, that she stay free from illegal drugs and
cooperate with random drug testing, and that she maintain a stable residence and comply
with court orders. The case plan required I.G. to complete a mental health assessment
with Shasta County Mental Health and comply with subsequent treatment
recommendations, that she participate in medical appointments and take psychotropic
medications as prescribed, that she complete a drug and alcohol assessment and comply
with required treatment or testing, that she stay free from illegal drugs, that she attend
school regularly, and that she actively participate in the Shasta County Youth/Peer Court
program to which she had been referred as part of her juvenile probation referral.
       On January 8, 2015, the Agency filed a section 388 petition for modification of the
disposition order, asking the juvenile court to terminate dependency jurisdiction. In

                                               4
support of the petition, the Agency alleged mother and I.G. were homeless and mother
was concerned that her homelessness would cause her to revert to drug use. Mother had
family support in Washington and she hoped to get her old job back. The Agency had
purchased one-way bus tickets for mother and I.G. to travel there on January 11, 2015.
Over I.G.’s objection, the juvenile court provisionally granted the Agency’s request to
send mother and I.G. on the bus to Washington, and set a contested hearing on the section
388 petition.
       The contested hearing took place on January 16, 2015. Mother reported that she
was looking for a job. I.G. testified that, although she had not wanted to return to
Washington, she did not want to move again to go back to Shasta County. She reported
that she and mother were living with her aunt but that it was a temporary situation and
they would only be allowed to live there for a month. There was also evidence presented
that, prior to leaving for Washington, I.G. had been participating and was compliant in a
Youth Violence Prevention Council in connection with her juvenile probation and had
been scheduled to participate in related anger management and substance abuse services
through the program when she left.1
       The Agency argued that there were no existing child welfare issues, that it was the
return to Shasta County from Washington that caused the problems for mother and I.G.,
and that they should be allowed to stay in Washington and jurisdiction should be
terminated. The juvenile court found that mother had been establishing her independence




1      It appears I.G. was under the “dual jurisdiction” of both dependency and
delinquency courts. The record does not indicate whether a joint assessment pursuant to
Welfare and Institutions Code section 241.1 and California Rules of Court, rule 5.512
was scheduled or undertaken. (Further undesignated statutory references are to the
Welfare and Institutions Code). Upon remand, these statutorily required procedures must
be followed promptly.

                                             5
and had previously done well in Washington. Finding no child safety problems, it gave
custody of I.G. to mother and terminated dependency.
                                         DISCUSSION
       I.G. contends it was error for the juvenile court to grant the section 388 petition for
modification and terminate dependency jurisdiction. We agree. Having found the minor
to be a dependent child, the juvenile court was required to continue supervision and
dependency until such time as continued supervision was no longer necessary for the
minor’s protection. (In re I.G., supra, 226 Cal.App.4th at p. 387; § 364.) Likewise, it
could not grant the section 388 petition without determining it is in the best interests of
the minor. (§ 388; In re Jasmon O. (1994) 8 Cal.4th 398, 414-419.) Here, the required
standards were not met.
       The termination of jurisdiction in this instance was based on the speculative and
fallacious conclusion that returning mother and I.G. to Washington was a return to
stability. While this may have been the hope of the Agency and the juvenile court, it was
not factually supported by the record.
       First, the premise (relied upon by the Agency in making its recommendation for
termination of jurisdiction) that mother and I.G. had achieved stability while previously
in Washington was exaggerated. They had only been there two months. While mother
had purportedly obtained a part-time job and reported having ceased methamphetamine
use since her arrival, she had undertaken only a single drug test and was in the very
beginning stages of her recovery. And while I.G. was enrolled in a mainstream school,
she had actually attended less than half of the 20 days she had been enrolled. I.G. also
reported having ceased methamphetamine use, but she continued to use marijuana
illegally. And I.G. had not obtained any professional or medical assistance with her
anger management, depression, and ADHD problems. As such, while mother and I.G.’s
status in Washington may have included some preliminary signs of progress, it did not
establish a state of stability.

                                              6
       Moreover, reports that mother’s and I.G.’s move back to Shasta County was the
demise of their stability were also exaggerated. The Agency repeatedly states that their
return caused them to become homeless, but mother and the minors were living in a
shelter in Washington, and moved into a church shelter upon their return. And, notably,
after their return, the Agency failed to provide any meaningful services to mother or I.G.
to assist them in gaining stability.
       More significant to the determination of whether jurisdiction should be terminated
than the two months of purported progress mother and I.G. had made while in
Washington, was mother’s report to the Agency that she was concerned that being
homeless would cause her to revert back to drug use. Despite this information, the
Agency and the juvenile court sent them back to Washington, without a stable home,
without services in place, without supervision or monitoring, and simply terminated
jurisdiction.
       In making this order, the juvenile court acknowledged that mother had obtained a
job when she had previously been in Washington and that it was “clear that the mother
and [I.G.] had difficulty maintain housing, . . . sobriety and also employment here. And
the mother chose, which a protective mother would choose, . . . to return to a place of
stability, and this mother took her child and returned to that place of stability which is in
the state of Washington. It is truly the Court’s hope that mom can resume the stability
she had in the state of Washington by obtaining housing, by obtaining her former
employment . . . and that she can assist her child in maintaining substance free.” (Italics
added.) After noting that I.G. had been enrolled in a mainstream school when she had
previously been in Washington, but had been in a continuation school in Shasta County,
the juvenile court remarked: “[B]ut [I.G.] was mainstreamed in Washington, and she was
doing well, and I hope for [I.G.] that she can get back to that.” (Italics added.)
       A juvenile court cannot terminate dependency jurisdiction based on “hope” and
speculation. Not only had stability not been established when mother, I.G., and I.G.’s

                                              7
sister had been in Washington before, it most definitely had not been established at the
time of the hearing. It had not even begun. They had been back in Washington for less
than a week. Mother, who began using drugs and alcohol at age 12, had been self-
reportedly methamphetamine-free for only five months, and had abused alcohol only
three months earlier. Yet, there was no evidence she was participating in treatment or
services. I.G. had no mental health, substance abuse, or anger management assistance.
There was no evidence I.G. was enrolled in school and mother did not have a job or
stable housing. In fact, mother and I.G. had but a few weeks before they would possibly
become homeless again -- a condition mother had previously reported could cause her to
revert to substance abuse.
       There were several options available for the juvenile court to consider that would
have provided I.G. the protection to which she was entitled. Although the Agency had
provided little to no services during the time mother and I.G. were in Shasta County, I.G.
had recently begun to receive services through the Youth Violence Prevention Council in
connection with her juvenile probation. The juvenile court could have allowed her to
continue to participate in the anger management and substance abuse services through
that program. It could have ordered the Agency to provide relapse prevention services
for mother, along with the other services under the case plan to both mother and I.G.
And the Agency could have assisted mother in finding suitable housing.
       Even if the juvenile court determined that mother’s relocation to Washington was
the most beneficial course for the family, it could have allowed mother to do so without
abandoning its protection of I.G. The juvenile court could have permitted mother to
move to Washington, given her time to obtain stability and then, after adequate
investigation by Shasta County social workers or any other suitable agency, placed the
minor in her custody. Or at the very least, the juvenile court could have allowed mother
and I.G. to move to Washington under continued supervision to assure I.G.’s safety.



                                             8
       Effective January 1, 2013, California Rules of Court, rule 5.616 (Interstate
Compact on the Placement of Children (ICPC)) provides in pertinent part:
       “(g) Placing a Child With an Out-of-State Parent (Fam. Code, §§ 7901, art. 5(b),
and 7906; ICPC Reg. No. 2, § 3) When a child will be placed with his or her parent in
another state, compliance with the requirements of the ICPC is not required. However,
the court has discretion to take the steps it deems necessary to ensure the child’s safety
and well-being in that placement. Those steps may include:
       “(1) Directing the child welfare agency to request an independent, non-ICPC home
study or courtesy check;
       “(2) Directing the child welfare agency to enter into a contract with a public or
private agency in the receiving state to obtain a home study or other needed information;
       “(3) Directing the child welfare agency to enter into an informal agreement with a
public or private agency in the receiving state, or requesting a courtesy check from such
an agency, to obtain needed information; or
       “(4) Any other steps that the court deems necessary to ensure the child’s safety
and well-being.” (Cal. Rules of Court, rule 5.616, italics added.)
       The Agency argues that child protection services in Washington stated they
refused to “get involved” because I.G. was not in “imminent danger.” The social
worker’s report, however, states they did agree to do a courtesy check but that they
needed an ICPC or an “immediate safety concern[]” to become involved. Thus, an ICPC
could have been done if the Agency needed assistance with services or supervision from
Washington social workers.
       “ ‘Interstate compacts, like the ICPC, “are formal agreements among and between
states that have the characteristics of both statutory law and contractual agreements. . . .”
[Citation.]’ [Citation.]” (In re C.B. (2010) 188 Cal.App.4th 1024, 1031.) “ ‘ “The
purpose of the ICPC is to facilitate cooperation between participating states in the
placement and monitoring of dependent children. [Citation.]” ’ [Citation.]” (Id. at

                                              9
p. 1032.) “While . . . ICPC compliance is not required for an out-of-state placement with
a parent, nothing in the ICPC prevents the use of an ICPC evaluation as a means of
gathering information before placing a child with such a parent. . . . [¶] The ICPC also
permits a sending public agency to enter into a voluntary agreement with ‘an authorized
public or private agency in the receiving state’ for the performance of services related to
the case by the agency in the receiving state. [Citations.] In some situations, the Agency
may be able to monitor the situation from California. [Citation.] ‘[S]tates differ as to
whether they will . . . provid[e] courtesy supervision services. . . . Th[is] point[s] out the
need for early and ongoing communication with the social services agency in the
receiving state as to what they will and will not do in a given case. All parties should
ensure that such communication is taking place and that [the] necessary information is
received before important decisions impacting on the child’s welfare are made.’
[Citation.]” (In re John M. (2006) 141 Cal.App.4th 1564, 1572.)
       Regardless of the difficulty of allowing mother to return to Washington with the
goal of obtaining stability while maintaining appropriate supervision, one option not
available to the juvenile court was to send mother and I.G. off with a one-way bus ticket.
Once the juvenile court declared the minor a dependent child, it was required to continue
supervision and dependency until such time as it was no longer necessary for the minor’s
protection. This minor came to the attention of the Agency in 2012, when she was 14
years old. She is now 17 years old and has yet to receive the services the Agency set
forth in her case plan. Delay, caused by difficult case avoidance by the Agency,
repeatedly terminating jurisdiction, and leaving this troubled family, especially the minor,
to their own devices, is not in the best interests of this minor. The juvenile court must
order the appropriate supervision and services be provided, and the Agency must comply
with those orders.




                                              10
                                      DISPOSITION2
       The juvenile court’s order terminating the minor’s status as a dependent child is
reversed. The juvenile court is directed to hold a review hearing within 14 days of the
date remittitur issues.



                                                        NICHOLSON             , Acting P. J.



We concur:



      HULL                  , J.



      HOCH                  , J.




2      In support of her position that the juvenile court’s order terminating jurisdiction be
reversed, I.G. filed a motion to consider additional evidence which became available after
the juvenile court entered its order. We deny I.G.’s request to consider additional
evidence. Similarly, we also deny respondent’s related motion to take additional
evidence. (Code Civ. Proc., § 909.)

                                             11